Citation Nr: 0629356	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  02-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970 and from July 1971 to July 1974.  He also 
served in the North Carolina National Guard from November 
1976 to December 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, as not well grounded, the 
veteran's claim for service connection for post-traumatic 
arthritis of the left lower extremity (left knee).  In 
November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) - which, among other things, 
eliminated the requirement of submitting a well-grounded 
claim.  So in response, the RO, sua sponte, readjudicated the 
claim in September 2001 and denied it on the full merits.  
The veteran filed a notice of disagreement (NOD) in October 
2001 initiating an appeal to the Board.  The RO subsequently 
recharacterized the issue as entitlement to service 
connection for a left knee condition and again denied the 
claim in a March 2002 decision.  The RO sent the veteran a 
statement of the case (SOC) in November 2002, and he 
perfected his appeal to the Board in December 2002 by 
submitting a substantive appeal (VA Form 9).  
See 38 C.F.R. § 20.200 (2005).

In August 2004, the Board remanded the claim to the RO for 
further development and consideration.  This additional 
development was handled by the Appeals Management Center 
(AMC) in Washington, DC.  In a March 2006 supplemental 
statement of the case (SSOC), the AMC continued to deny the 
claim and since has returned the case to the Board for 
further appellate consideration.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's left knee disorder is causally or 
etiologically related to his service in the military, 
including by making it chronically worse as a result of 
events that occurred in service.


CONCLUSION OF LAW

The veteran's left knee disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As mentioned, the VCAA was signed into law on November 9, 
2000.  It since has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126, and the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).

This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the veteran was sent VCAA 
letters in June 2001, November 2001, August 2004, and most 
recently in September 2005.  Despite the inadequate notice 
provided him in these letters regarding a disability rating 
and an effective date if service connection for his left knee 
disorder was to be awarded, that was nonprejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, 
the preponderance of the evidence is against his claim for 
service connection, so any questions concerning the 
appropriate downstream disability rating or effective date to 
be assigned are rendered moot.  See Dingess, 2006 WL 519755, 
at *12 ("Other statutory and regulatory provisions are in 
place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.")

Also keep in mind these VCAA letters indicated what evidence 
the veteran was responsible for obtaining and what VA had 
done and would do in helping him obtain supporting evidence.  
Thus, the letters satisfied the VCAA notice requirements as 
expressed by the Court in Pelegrini II, Mayfield, and 
Dingess.  


There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letters 
nonetheless explained that he should identify and/or submit 
any supporting evidence.  The content of the VCAA notices 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The initial VCAA notice, in June 2001, was after the RO's 
initial adjudication of the veteran's claim in July 2000.  So 
this did not comply with the requirement that VCAA notice 
precede the RO's initial adjudication.  But in Pelegrini II, 
the Court clarified that in cases, as here, where the VCAA 
notice was not issued until after the initial adjudication in 
question - because the VCAA did not yet exist when the RO 
initially adjudicated the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
he is not prejudiced.  And the June 2001, November 2001, 
August 2004, and September 2005 VCAA letters provided him 
with ample opportunity to respond with evidence to 
substantiate his claim for service connection before his 
appeal was certified (and re-certified) to the Board.  
Indeed, the August 2004 and September 2005 VCAA letters were 
issued in response to the Board's August 2004 remand 
directive, to ensure compliance with the VCAA.  The veteran 
has not indicated he has any additional relevant evidence to 
submit or that needs to be obtained - other than the 
additional evidence obtained on remand.  He recently 
confirmed this in a May 2006 response form about whether 
there was still additional information or evidence to submit; 
he indicated there was not.  Consequently, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).



A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during the presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

With regard to a claim based on aggravation of a pre-existing 
condition, a veteran is considered to be in sound health when 
examined, accepted, and enrolled for service - except as to 
defects, infirmities, or disorders noted at the time of 
his/her entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.

After reviewing the relevant medical and other evidence in 
this particular case, the Board finds that the preponderance 
of it is against the claim for service connection for a left 
knee disorder.  There is no persuasive medical nexus evidence 
of record indicating or otherwise suggesting the veteran's 
left knee disorder was incurred or aggravated during his 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.



While the Board acknowledges the veteran was treated during 
service for complaints of left knee pain, his service medical 
records clearly indicate he reported a history of left knee 
pain since injuring this knee prior to entering the military.  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to his 
military service, when there was no incentive - financial or 
otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he did not have a history of 
injuring his left knee before service and resulting pain in 
it, as he is now alleging, then he would not have mentioned 
this during his military service.  But he clearly did, 
acknowledging, even then, the pre-service trauma to this knee 
and the consequent pain he had experienced in it during the 
years since.

Moreover, there is no persuasive medical nexus evidence of 
record indicating the veteran's pre-existing left knee 
disorder chronically worsened or increased in severity during 
or as a result of his service in the military.  See Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994) and Hunt v. Derwinski, 
1 Vet. App. 292 (1991) (temporary or intermittent flare-ups 
during service of a preexisting injury or disease are 
insufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened).  In particular, the report of his February 1974 
military separation examination shows his left knee was 
asymptomatic.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  Likewise, there is no objective 
evidence of continuity of symptomatology during the 
intervening years immediately following his discharge from 
service in July 1974 and his initial 
post-service complaints of knee pain many years later.  And 
none of his National Guard examinations, through 1989, 
disclosed any left knee problems.  Arthritis was not 
manifested or diagnosed within the one-year presumptive 
period following his discharge from service or even for many 
ensuing years.  Records show he did not initially report a 
post-service onset of knee pain until December 1999, so over 
25 years after his active service in the military had ended 
and, indeed, even 9 years after his service in the National 
Guard had concluded.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology after 
service).  

Even more significantly, both the October 2002 and August 
2005 VA examiners determined there is no relationship between 
the veteran's current left knee disorder and his military 
service.  Each examiner indicated the veteran's left knee 
disorder pre-existed his military service and was not further 
injured or aggravated beyond its natural progression during 
his military service.  The August 2005 examiner, 
who initially had commented concerning this case in March 
2005, indicated the veteran did not experience any 
exacerbation of his pre-existing left knee injury than might 
have been expected had he not served in the military.  In 
other words, his military service had no detrimental effect 
on the status of his left knee.

The VA examiners based their opinions on the lack of changes 
in the veteran's 
X-rays during his military service, the absence of any 
evidence of significant injury during service, and the fact 
that he did not have symptoms related to his left knee until 
the 1990s, well after his military service ended.

The VA examiners' opinions have significant probative weight 
since they not only considered the veteran's assertions, but 
also undertook comprehensive clinical examinations of him.  
So their opinions have the proper factual foundation and 
are not predicated on unestablished facts or mere 
allegations.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

So, in short, the only evidence suggesting the veteran has a 
left knee disorder related to his service in the military 
comes from him, personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, the veteran's allegations, alone, have no probative 
value without medical evidence substantiating them.  Hence, 
the most persuasive medical evidence of record indicates 
there is no etiological basis for linking his current 
left knee disorder to his military service - including by 
way of aggravation of a pre-existing condition.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  Here, there is not, mostly 
evidence against the claim, so it must be denied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  


ORDER

The claim for service connection for a left knee disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


